Citation Nr: 0108184	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right chest and lung, with fifth rib 
resection, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for cervical 
arthritis at C5-C6, with right forearm sensory loss due to 
injury and right chest surgery, currently evaluated as 20 
percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945 and from May 1946 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran has presented a claim of 
entitlement to service connection for diverticulosis.  This 
claim is not before the Board, nor is it inextricably 
intertwined with that now on appeal.  It is referred to the 
RO for appropriate action.

REMAND

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was signed into law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the threshold requirement that a claim appear 
well-grounded before a decision on its merits may be 
rendered, redefines the obligations of VA to the claimant 
with respect to notice and the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 175 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of evidence concerning a claim that is not 
well grounded.  Cf. Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 (to be 
codified as amended at 38 U.S.C. § 5103A).  The new law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 7(a), 114 Stat. 2096, 2096-2100 (to 
be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Thus, it applies to the claim of entitlement to service 
connection for diverticulitis now before the Board.

However, the RO found only that this claim was not well 
grounded.  Therefore, under the new law the RO must 
readjudicate the claim de novo on its merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Under the new law, VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his claim before adjudicating that claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C. 
§ 5103A).  For the Board to decide the merits of the claim at 
this time would be potentially prejudicial to the veteran 
because the RO has not yet considered whether any additional 
notification or development now is required before the merits 
of the claim may be weighed.  Bernard.  Hence, the claim must 
be remanded.

The Board finds that specific duties that the new law 
requires VA to undertake before the merits of a claim are 
decided have not been completely fulfilled in this case.  In 
this regard, the Board notes that in a VA Form 21-4138, 
Statement in Support of Claim, that he submitted in June 
1999, the veteran identified certain service medical records 
that would substantiate his claim.  He indicated that these 
were medical records from the Army hospital at Fort Dix, New 
Jersey documenting treatment for pain in his lower stomach 
and for hemorrhoids.  The new legislation provides that VA 
must make reasonable efforts to obtain records pertinent to a 
claim, and if the records cannot be secured, must so notify 
the claimant.  Veterans Claims Assistance Act of 2000, Pub. 
L.106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be codified at 
38 U.S.C. § 5103A).  When the records in question are in the 
custody of a federal department or agency, VA must continue 
to try to obtain them until it has been successful unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain them "would be futile."  Id.  The 
claims file does not reflect that the RO has specifically 
attempted to obtain such Fort Dix Army hospital records.  
Thus, the Board cannot conclude that further efforts to 
obtain those records would be futile.  Therefore, on remand 
the RO should inquire of all possible custodians thereof.  

The Veterans Claims Assistance Act of 2000 also requires VA 
to provide a medical examination or opinion if such is 
necessary to make a decision on a claim for compensation.  
Id.  A medical opinion from a physician, formulated after a 
review of the claims file, as to the nature of the veteran's 
current gastrointestinal condition and, if diverticulitis is 
found, its etiology must be obtained on remand so that the 
adjudication of the veteran's claim may be a fully informed 
one.  

Finally, in January 2000, the representative, apparently with 
the veteran's permission, attempted to withdraw the issues of 
entitlement to increased evaluations for residuals of a 
gunshot wound to the right chest and lung, with fifth rib 
resection; and for cervical arthritis at C5-C6, with right 
forearm sensory loss due to injury and right chest surgery.  
While a representative may withdraw an issue, he may only do 
so with the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2000).  Hence, whether the appellant 
intended to actually withdraw these issues should be 
clarified. 

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
service connection for diverticulitis, to 
include evidence that provides a 
relationship between diverticulitis and 
his military service.  The RO then should 
attempt to secure copies of all records 
identified by the veteran which have not 
previously been obtained from identified 
treatment sources.  In addition, the RO 
should contact the National Personnel 
Records Center and take all other 
indicated action to obtain the treatment 
records from the Army hospital in Fort 
Dix, New Jersey that have already been 
identified by the veteran.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If after making reasonable efforts to 
obtain named records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim, and 
(d) as to the medical records from the 
Army hospital at Fort Dix, state in 
writing whether a further search would be 
futile.  The veteran must then be given 
an opportunity to respond.  

2.  The RO should also contact the 
veteran and request that in clarify, in 
writing, whether he desires to withdraw 
the issues of entitlement to increased 
evaluations for residuals of a gunshot 
wound to the right chest and lung, with 
fifth rib resection; and cervical 
arthritis at C5-C6, with right forearm 
sensory loss due to injury and right 
chest surgery.  All efforts to clarify 
this matter should be carefully 
documented. 

3.  Then, the RO should schedule the 
veteran for examination by a 
gastroenterologist.  The study is to 
determine whether the veteran has 
diverticulitis and if so, its etiology.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to the requested study, 
and the examination report should reflect 
that such a review was made.  Following 
his/her review of all of the evidence, 
the gastroenterologist must diagnose the 
gastrointestinal condition of the veteran 
and offer an opinion whether any 
diverticulitis found is at least as 
likely as not a condition that had its 
origin in whole or in part during his 
active service.  A complete rationale for 
all opinions should be provided. The 
examination report should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice sent was returned as 
undeliverable.  

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO should then adjudicate the 
claim of entitlement to service 
connection for diverticulitis on the 
merits.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




